327 F.2d 667
Jerry Mack DORROUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 20855.
United States Court of Appeals Fifth Circuit.
Jan. 31, 1964.

Jerry Dorrough, pro se.
Robert B. Ward, Asst. U.S. Atty., Dallas, Tex., Barefoot Sanders, U.S. Atty., for appellee.
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District judge.
PER CURIAM.


1
Appellant was sentenced on a plea of guilty to a charge of robbing a postal employee of government property, and of putting the life of the employee in jeopardy while so doing; all in violation of Title 18 U.S.C.A. 2114.


2
His appeal from the denial by the sentencing court of a motion to withdraw his plea of guilty is wholly devoid of merit.  It follows that the judgment appealed from should be, and it is affirmed.